            Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




      UNITED STATES OF AMERICA
                                                       Criminal No.
                                                                      1Aor
                                                       Violations:
                 V.


                                                       Counts One - Five: Wire Fraud; Aiding and
      YANNICK MINANG, a/k/a "Africa,                   Abetting
                                                       (18U.S.C. §§ 1343 and 2)
                        Defendant
                                                       Count Six: Unlawful Monetary Transactions
                                                       (18U.S.C. § 1957)

                                                       Count Seven: Money Laundering Conspiracy
                                                       (18U.S.C.§ 1956(h))

                                                       Forfeiture Allegation:
                                                       (18 U.S.C. §§ 981(a)(1)(C), 982(a)(1), and
                                                       28 U.S.C. § 2461(c))


                                          INDICTMENT


       At all times relevant to this Indictment:


                                        General Allegations

       1.       Defendant Yannick Minang, a/k/a "Africa" ("MINANG") was an individual who

resided in Massachusetts.


       2.       Victim Company A was a privately-held company based in Houston, Texas,

specializing in end-to-end supply chain solutions for selling and shipping food products to

designated ports globally. Company A's business included the purchase of frozen chicken parts

from sellers located overseas.

       3.       Victim Company B was a privately-held company based in Houston, Texas,

whose business included the purchase of frozen chicken parts from sellers located overseas.

                                                   1
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 2 of 16



Victim Company A and Victim Company B are collectively referred to herein as the "Victim

Companies."

       4.      BRF S.A. ("BRF") was a publicly-held company organized under the laws of

Brazil. Headquartered in Sao Paulo, Brazil, BRF was one of the largest food companies in the

world, focusing on the production and sale of poultry, pork, and processed foods. BRF marketed

several brands, including the "Sadia" brand of food products. Among other things, BRF's

business included the selling and shipment of frozen chicken parts to customers. The domain for

BRF's home page was "www.brf-global.com."

       5.      C. Vale - Cooperativa Agroindustrial Ltda. ("C. Vale") was an agroindustrial

cooperative based in Palotina, Brazil. Among other things, C. Vale's business included the

selling and shipment of frozen chicken parts to customers. The domain for C. Vale's home page

was "www.cvale.com.br."


       6.      Cooperating Witness 1 ("CW-1") was an individual who resided in

Massachusetts. CW-1 was recruited by MINANG to open bank accounts in the District of

Massachusetts, in furtherance of the scheme to defraud described below. CW-1 knew MINANG

as "Nick" or by his alias, "Africa."

       7.      Cooperating Witness 2 ("CW-2") was an individual who resided in

Massachusetts. CW-2 was recruited by CW-1 to open bank accounts in the District of

Massachusetts at MINANG's direction, in furtherance of the scheme to defraud described below.

                                       Scheme to Defraud


       8.      Beginning in or about November 2018, and continuing through in or about May

2019, MINANG devised and executed a scheme and artifice to defraud and for obtaining money

                                               2
            Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 3 of 16



and property from the Victim Companies, and others, by fraudulently deceiving these victims

into wiring funds to various bank accounts opened by CW-1 and CW-2 and under MINANG's

control.


       9.        The victims of the scheme, who believed that they were purchasing frozen

chicken parts from the real BRF or C. Vale, were provided with fraudulent invoices from

spoofed email accounts, i.e., email accounts made to appear as if they were affiliated with the

real BRF or C. Vale. These fraudulent invoices directed the victims to wire payment to bank

accounts that the victims believed were controlled by the real BRF or C. Vale. In fact, at

MINANG's direction, these bank accounts were opened by CW-1 and CW-2 in the names of

BRF and C. Vale (or variations thereof).

           10.   After the victims wired the funds to these sham bank accounts, MINANG directed

CW-1 and CW-2 (through CW-1) to withdraw the funds, often in amounts less than $10,000

and/or wire the funds to bank accounts located outside the United States.


           11.   In particular, as part of the scheme, MINANG caused CW-1 to open at least three

sham bank accounts: (i) an accoimt at Santander Bank in the name "BRF Global SA" (the "Sant-

0965 Account"); (ii) an account at TD Bank in the name "BRF Global SA" (the "TD-9777

Account"); and (iii) an account at TD Bank in the name "BRF Global SA" (the "TD-3199

Accoimt"). CW-1 provided MINANG with the documentation for these accounts and the

information to login and access these accounts online.

       12.       After receiving fraudulent invoices as described in paragraph 9, victims of the

scheme wired funds to these sham accounts. At MINANG's direction, CW-1 withdrew proceeds
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 4 of 16



of the fraud from these accounts and provided the funds to MINANG, who would generally give

CW-1 a percentage of the funds to keep as a fee.

        13.    For instance, on or about March 25,2019, Victim Company A received a

fraudulent invoice for frozen chicken parts from an email address with the domain name "brf-

globalfoods.com." This email was spoofed to appear as if it had come from the domain for the

real BRF, which is "brf-global.com." The invoice directed Victim Company A to send payment

in the amount of $283,500 to the TD-9777 Account.

        14.    Later that same day. Victim Company A received another email from an account

with the domain name "brf-globalfoods.com," this time directing payment be sent to the TD-

3199 Account instead.

       15.     On or about March 26, 2019, Victim Company A wired $85,050 to the TD-3199

Account, as the deposit for its order of frozen chicken parts.

       16.     On or about March 29,2019, Mfr^ANG caused CW-1 to withdraw $15,000 from

the TD-3199 Account at a TD Bank branch in Norwood, Massachusetts. On or about March 30,

2019, MINANG caused CW-1 to withdraw $21,000 from the TD-3199 Account at a TD Bank

branch in Quincy, Massachusetts.

       17.     On or about April 1, 2019, MINANG caused CW-1 to transfer $34,453.06 from

the TD-3199 Account to an account at a bank in Portugal in the name of an individual known to

the grand jury ("Individual-1").

       18.     On or about April 3,2019, Victim Company A wired $198,450 to the TD-3199

Account, representing the remaining balance for its order of frozen chicken parts.
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 5 of 16



        19.      On or about April 5,2019, MESIANG caused CW-1 to transfer $119,970 via two

separate wire transfers from the TD-3199 Account to accounts at banks in Spain.

       20.       Victim Company A never received the frozen chicken parts it ordered and for

which it paid.

       21.       As part of the scheme, MINANG also caused CW-2 to open at least two bank

accounts: (i) anaccount at Bank of America inthe name "Sadia          BRF SA"' (the "BOA-2967

Account") and (ii) an account at Santander Bank in the name "CVale SA" (the "Sant-6739

Account) (collectively, with the Sant-0965 Account, the TD-9777 Account, the TD-3199

Account, and the BOA-2967 Account, the "Fraudulent Accounts").

       22.       After receiving fraudulent invoices as described in paragraph 25 below, victims of

the scheme wired funds to the BOA-2967 Account and the Sant-6739 Account. At MINANG's

instruction, CW-1 directed CW-2 to withdraw proceeds of the fraud from these accounts and to

provide the funds to CW-1 (who then provided them to MINANG). CW-1 generally gave CW-2

a percentage of the funds to keep as a fee.

       23.       At MINANG's instruction, CW-1 also directed CW-2 to wire transfer funds from

these accounts to bank accounts located outside the United States—including to some of the

same bank accounts that received funds from the TD-3199 Account.


       24.       For instance, on or about January 29,2019, Victim Company B received an email

with a catalog for frozen chicken parts from the email address "export@c-vale.com." This email




       ^CW-2's name was included in the name of this account, buthas been omitted here.
                                                 5
           Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 6 of 16



was spoofed to appear as if it had come from the domain for the real C. Vale, which is

"cvale.com.br."


       25.     On or about February 6, 2019, Victim Company B received an email from the

same spoofed email address ("export@c-vale.com") with a fraudulent invoice for frozen chicken

parts to be delivered to Chile, directing payment in the amount of $218,700 to the Sant-6739

Account. The fraudulent invoice listed "BRF S.A. - SADIA" rather than C. Vale as the "Seller"


for the shipment. Victim Company B responded to this email to point out that the quantity and

the price quoted was incorrect, and in response received a revised, though still fraudulent,

invoice.


       26.     Victim Company B then advised that the transaction would be delayed until after

April 2, 2019. An updated invoice directed Victim Company B to pay a 30% deposit of $8,580

to the Sant-0965 Account, an account CW-1 had opened in the name "BRF Global SA."

       27.     On or about April 10, 2019, Victim Company B received an email from

export@c-vale.com providing updated payment instructions and directing payment ofthe 30%

deposit be sent to the Sant-6739 Account.

       28.     On or about April 12, 2019, Victim Company B wired $8,580 to the Sant-6739

Account, as the deposit for an order of frozen chicken parts.

       29.     On or about April 15, 2019, CW-2 withdrew $8,500 from the Sant-6739 Account

and provided the funds to CW-1.

       30.     On or about April 18,2019, Victim Company B wired $8,062.50 to the Sant-6739

Account, as the deposit for a second order of frozen chicken parts.
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 7 of 16



       31.       On or about April 22, 2019, Victim Company B wired $38,832.50 to the Sant-

6739 Account, representing the remaining balance for its orders of frozen chicken parts.

       32.       On or about April 23, 2019, CW-2 withdrew $8,000 from the Sant-6739 Account

and provided the fimds to CW-1.

       33.       On or about April 24, 2019, CW-2 withdrew $6,500 from the Sant-6739 Account

and provided the funds to CW-1.

       34.       On or about April 24, 2019, at the direction of MINANG and CW-1, CW-2

transferred $24,000 from the Sant-6739 Account to an account at a bank in Portugal.

       35.       Victim Company B never received the frozen chicken parts it ordered and for

which it paid.

       36.       Over the course of the scheme, victims wired more than $600,000 to sham bank

accounts controlled by CW-1, CW-2, and MINANG.
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 8 of 16



                                 COUNTS ONE THROUGH FIVE
                                  Wire Fraud; Aiding and Abetting
                                     (18U.S.C. §§ 1343 and 2)

        The Grand Jury charges:

        37.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-36 of this

Indictment.


        38.     On or about the dates set forth below, in the District of Massachusetts, and

elsewhere, the defendant,

                              YANNICK MINANG, a/k/a "Africa,"

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means ofwire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, and did aid and abet the same, as set forth below:

 Count        Approximate Date                              Description
                                    $85,050 wire transfer from Victim Company A in Texas to
    1             3/26/19
                                    the TD-3199 Account in Massachusetts.
                                    $198,450 wire transfer from Victim Company A in Texas to
    2              4/3/19
                                    the TD-3199 Account in Massachusetts.
                                    $8,580 wire transfer fi-om Victim Company B in Texas to the
    3             4/12/19
                                    Sant-6739 Account in Massachusetts.
                                    $8,062.50 wire transfer from Victim Company B in Texas to
    4             4/18/19
                                    the Sant-6739 Account in Massachusetts.
                                    $38,832.50 wire transfer from Victim Company B in Texas
    5             4/22/19
                                    to the Sant-6739 Account in Massachusetts.


        All in violation of Title 18, United State Code, Sections 1343 and 2.
         Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 9 of 16



                                            COUNT SIX
                                 Unlawful Monetary Transactions
                                       (18U.S.C. § 1957)

        The Grand Jury further charges:

        39.      The Grand Jury re-alleges and incorporates by reference paragraphs 1-36 of this

Indictment.


        40.       On or about the following date, in the District of Massachusetts, and elsewhere,

the defendant,

                               YANNICK MINANG, a/k/a "Africa,"

knowingly engaged and attempted to engage in a monetary transaction in criminally derived

property ofa value greater than $10,000, as set forth below, where such property was derived from

specified unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1343:

 Count        Approximate Date                               Description
                                    $34,453.06 wire transfer from the TD-3199 Account to the
    6               4/1/19
                                    account of Individual-1 in Portugal.

        All in violation of Title 18, United States Code, Section 1957.
        Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 10 of 16



                                          COUNT SEVEN
                                Money Laundering Conspiracy
                                   (18U.S.C.§ 1956(h))

       The Grand Jury further charges:

       41.    The Grand Jury re-alleges and incorporates by reference paragraphs 1-36 of this

Indictment.


       42.      On or about the dates set forth above, in the District of Massachusetts, and

elsewhere, the defendant,

                             YANNICK MINANG, a/k/a "Africa,"

conspired with CW-1, CW-2 and others known and unknown to the Grand Jury to:

              (a)     conduct and attempt to conduct financial transactions, to wit, withdrawals

                      and wire transfers from the Fraudulent Accounts, knowing that the property

                      involved in such transactions represented the proceeds of some form of

                      unlawful activity, and which in fact involved the proceeds of specified

                      unlawful activity, that is, wire fraud in violation of 18 U.S.C. § 1343 as

                      charged in Counts One through Five, and knowing that the transactions

                      were designed, in whole and in part, to conceal and disguise the nature,

                      location, source, ownership, and control of the proceeds of specified

                      unlawful activity, in violation of Title 18, United States Code, Section

                      1956(a)(l)(B)(i);

              (b)     conduct and attempt to conduct financial transactions, to wit, withdrawals

                      from the Fraudulent Accounts, knowing that the property involved in such

                      transactions represented the proceeds of some form of unlawful activity,


                                               10
Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 11 of 16



           and which in fact involved the proceeds of specified unlawful activity, that

           is, wire fraud, in violation of 18 U.S.C. § 1343 as charged in Counts One

           through Five, knowing that the transactions were designed in whole and in

           part to avoid a transaction reporting requirement under State and Federal

           law, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(ii);

     (c)   transport, transmit, and transfer, and attempt to transport, transmit, and

           transfer a monetary instrument and funds from a place in the United States

           to and through a place outside the United States, knowing that the monetary

           instrument and funds involved in the transportation, transmission, and

           transfer represented the proceeds of some form of unlawful activity and

           knowing that such transportation, transmission, and transfer was designed

           in whole and in part to conceal and disguise the nature, location, source,

           ownership, and control of the proceeds of specified unlawful activity, that

           is, wire fraud, in violation of 18 U.S.C. § 1343 as charged in Counts One

           through Five, in violation of Title 18, United States Code, Section

           1956(a)(2)(B)(i); and

     (d)   knowingly engage and attempt to engage in monetary transactions in

           criminally derived property of a value greater than $10,000, that is, funds in

           the Fraudulent Accounts, where such property was derived from specified

           unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1343 as

           charged in Counts One through Five, in violation of Title 18, United States

           Code, Section 1957.


                                     11
Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 12 of 16



All in violation of Title 18, United States Code, Section 1956(h).




                                        12
        Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 13 of 16




                                  FORPEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))


       43,     Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1343, set forth in Counts One through Five of this Indictment, the

defendant,

                              YANNICK MINANG, a/k/a "Africa,"

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

 and Title 28, United States Code, Section 2461(c), any property, real or personal, which

 constitutes or is derived from proceeds traceable to the offenses.

       44.     If any of the property described in Paragraph 43, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 43 above.



                                                 13
        Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 14 of 16




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).




                                               14
        Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 15 of 16




                    MONEY LAUNDERING FORFEITURE ALLEGATION
                                      (18 U.S.C.§ 982(a)(1))

       45.     Upon conviction of the offense in violation of Title 18, United States Code,

Sections 1956(h) and 1957, set forth in Counts Six and Seven ofthis Indictment, the defendant,

                              YANNICK MINANG, a/k/a "Africa,"

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

 any property, real or personal, involved in such offense, and any property traceable to such

 property.

       46.     If any of the property described in Paragraph 45, above, as being forfeitable

pursuant to Title 18, United States Code, Section 982(a)(1), as a result of any act or omission of

the defendant ~


                   a. cannot be located upon the exercise of due diligence;

                   b. has been transferred or sold to, or deposited with, a third party;

                   c. has been placed beyond the jurisdiction of the Court;

                   d. has been substantially diminished in value; or

                   e. has been commingled with other property which cannot be divided
                      without difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 982(a)(1).



                                                 15
        Case 1:19-cr-10264-PBS Document 14 Filed 07/30/19 Page 16 of 16




                                                     A TRUE BILL




                                                            >ERSON




WILLIAM B. BRADY
JORDIDE LLANO
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS



District of Massachusetts: July       _,2019
Returned into the District Court by the Grand Jurors and filed.



                                                      )EPUTY CLERK




                                                16
